Citation Nr: 0947470	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  06-00 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for post traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for PTSD.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant had active service from July 1972 to July 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

A Travel Board hearing in front of the undersigned Veterans 
Law Judge was held in July 2007.  A transcript of the hearing 
has been associated with the claim file.  This case was 
remanded by the Board in October 2007 for further 
development.  

The issue of entitlement to service connection for PTSD is 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC. VA will notify the appellant if 
further action is required.


FINDINGS OF FACT

1.  Service connection for PTSD was denied in a March 2002 
rating decision.  The appellant did not perfect an appeal to 
that decision.  

2.  The evidence added to the record since the March 2002 
decision is not cumulative or redundant of the evidence 
previously of record and does relate to an unestablished fact 
necessary to substantiate the claim.  




CONCLUSION OF LAW

New and material evidence to reopen the claim for service 
connection for PTSD has been received and the claim is 
reopened.  38 U.S.C.A. §5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the context of a claim to reopen, VCAA notice must include 
an explanation of 1) the evidence and information necessary 
to establish entitlement to the underlying claim for the 
benefit sought; and 2) what constitutes new and material 
evidence to reopen the claim as determined by the evidence of 
record at the time of the previous final denial.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Court further 
explained that a notice letter must describe what evidence 
would be necessary to substantiate the element or elements 
required to establish the underlying claim that were found 
insufficient in the previous denial.  The record reflects 
that the originating agency provided the appellant with the 
notice required under VCAA by letter dated in December 2007.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  Accordingly, the Board will address the merits of 
the claim. 

Legal Criteria and Analysis

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  An exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The appellant has appealed the denial to reopen his claim for 
service connection for PTSD.  In February 1999, the appellant 
filed a claim for service connection for PTSD.  The appellant 
was denied service connection for PTSD in a November 1999 
rating decision.  The RO found that the appellant's diagnosis 
of PTSD was not based on credible supporting evidence that 
the claimed in-service stressor actually occurred.  The 
appellant did not appeal the November 1999 decision and it 
became final.  The appellant submitted a stressor statement 
in October 2000.  In a March 2002 rating decision, the 
appellant was denied service connection for PTSD.  The RO 
found that the evidence of record did not establish that a 
stressful experience occurred.  The appellant submitted a 
notice of disagreement to the decision in September 2002 and 
a Statement of the Case (SOC) was issued in April 2003.  The 
appellant did not perfect an appeal to the March 2002 
decision and it became final.  

At the time of the last final denial, the record contained 
service treatment records which were negative for any 
diagnoses, treatment or complaints of PTSD.  Also of record 
was a March 1999 assessment of r/o PTSD second to in service 
trauma, and a PTSD questionnaire which noted service injuries 
of falling down a ladder and off of an airplane.  He also 
reported traumas of: (1) couple of pilots lost at sea, (2) 
couple of guys from another squadron who jumped off the ship 
and could not be found, and (3) watching a guy get chewed up 
by the propler.  The appellant reported in May 1999 a 
stressor of watching a man jump off a ship in 1972 and die.  
He also reported a stressor of being rap (sic) by two men.  

Also of record at the time of the last final denial was a 
September 1999 examination by G.H.  During this examination, 
the appellant reported "a fall while he was parachute 
jumping."  It was noted that he landed feet first in the 
water after his reserve chute did not open.  He also reported 
being sexually assaulted by two men in service.  PTSD was 
diagnosed.  G.H. noted that the appellant presented with the 
symptoms of PTSD relevant to a traumatic experience that 
occurred to him while in service.  In a February 2000 
examination, it was noted that the appellant "experienced a 
traumatic fall from a plane, during which time, his reserve 
parachute did not open, which caused him to land feet first 
into the water."  In a June 2000 statement, G.L. related 
that in the summer of 1975 he and the appellant worked on 
Grande Island adjacent to the naval base processing refugees 
from Vietnam.  In a July 2000 statement, M.S. related that 
during the months of February 1975 and July 1975 he, along 
with the rest of his detachment, participated in the 
processing of Vietnamese refugees on Grande Island.  In a 
September 2000 statement, the appellant reported that between 
late 1974 and early 1975 he was sexually assaulted while on 
assignment helping Vietnam refugees on Grande Island.  He 
reported being raped in a bathroom and being fearful of being 
killed.  G.L. related in a June 2001 statement that he could 
attest to the fact that the appellant was present on Grande 
Island when the event took place but as to the appellant's 
mental state afterwards "no such luck."  In a November 2001 
letter from the appellant's daughter, she discussed growing 
up with her father and the impact he had on her life.  

The appellant filed a claim to reopen his claim for service 
connection for PTSD in August 2004.  Since the last final 
denial documents have been added to the record including 
outpatient treatment records which note a diagnosis of PTSD 
and reported military sexual trauma.  The appellant's mother 
related in a statement received in September 2002 that her 
son was kind, thoughtful and very loving before service and 
that when he came back home after service he was a changed 
man who could not control his temper.  The appellant related 
in September 2002 that around March-May 1974 he was an 
aviation electronic tech to either VAW 110 or VAW 111 aboard 
either the USS Hancock or USS Oriskany.  He related that 
while on a flight there was engine trouble, the pilot went to 
10,000 feet, they bailed out and the plane crashed into the 
ocean.  He related that he jumped and that was the last thing 
he remembered until two to three weeks later.  He maintains 
that when he woke up he was in a hospital in Guam or the 
Philippines.  Also since the last final denial, the appellant 
has submitted: an internet article on the USS Hancock, 1944-
1976; an article on sexual assault among male veterans; and a 
statement from L.T. stating that in February 1982 the 
appellant told him about the good and bad times in service 
which included the appellant being raped. 

Since the last final denial, the appellant has also been 
afforded a hearing.  During the July 2007 hearing, the 
appellant discussed being sexually assaulted in 1975 while 
processing Vietnamese refugees.  His wife testified that she 
met the appellant two years after he separated and that life 
with him was like walking on eggshells.  

On careful review of the record, the Board has determined 
that new and material evidence to reopen the appellant's 
claim for service connection for PTSD has been submitted.  
The appellant's claim for service connection was previously 
denied because the evidence did not contain satisfactory 
evidence of a stressor.  Although the appellant has re-
submitted evidence showing a diagnosis of PTSD and his report 
of military sexual trauma, this evidence is cumulative of 
prior evidence.  Therefore, such evidence is not new and 
material.  The Board further notes that the articles 
submitted by the appellant does not constitute new and 
material evidence.  Although the articles discuss men and 
sexual assault, the articles are generic and not specific to 
facts of this case.  However, the Board notes that in 
September 2002 the appellant reported a stressor of being 
involved in a plane crash around March-May 1974.  Also in 
September 2002 the appellant's mother submitted a statement 
discussing the change in the appellant's attitude after he 
returned home from service and in a November 2004 statement 
L.T. related that in 1982 the appellant told him about the 
good and bad times in service which included him being raped.  
If accepted as true, L.T.'s statement, that in 1982 the 
appellant reported to him about being raped in service, could 
verify the appellant's stressor of being sexually assaulted 
in service.  Also, the appellant's statement in September 
2002, that around March-May 1974 he was on a plane that 
crashed and he ejected, is capable of verification and could 
establish a stressor.  As such, new and material evidence has 
been received.

The Board finds that the statements above constitutes new and 
material evidence in that they are not cumulative nor 
redundant of previously submitted evidence, and relate to 
previously unestablished facts.  Accordingly, the Board finds 
that new and material evidence has been submitted to reopen 
the claim.



ORDER

The application to reopen the claim for service connection 
for PTSD is granted.  


REMAND

The appellant has appealed the denial of service connection 
for PTSD.  
The appellant has reported stressors of being sexually 
assaulted in service and being on a plane that crashed 
requiring him to eject/parachute.  The appellant has been 
diagnosed with PTSD and his treatment records note that he 
sustained trauma in service.  In a February 2000 evaluation, 
PTSD was diagnosed and it was noted that the appellant 
"experienced a traumatic fall from a plane, during which 
time, his reserve parachute did not open, which caused him to 
land feet first into the water."  Vietnam, sexual assault 
history, and traumatic fall while in service were associated 
with the PTSD diagnosis.  

Having reopened the appellant's claim, the Board finds that 
further development is necessary before this issue can be 
adjudicated.  The appellant related in September 2002 that 
around March-May 1974 he was an aviation electronic tech to 
either VAW 110 or VAW 111 aboard either the USS Hancock or 
USS Oriskany.  He related that while on a flight there was 
engine trouble, the pilot went to 10,000 feet, they bailed 
out and the plane that he was on crashed requiring him to 
eject from the plane.  The appellant has provided specific 
details regarding the plane crash.  
There is no showing in the record an attempt to verify the 
appellant's stressor.  In light of the above, the Board finds 
that a remand is necessary so that the AMC can contact the 
Joint Services Records Research Center (JSRRC) and request 
verification of the appellant's alleged stressor.  
Accordingly, the case is REMANDED for the following action:

1.  Based on the details provided by the 
appellant in the record and the 
information categorized in the body of 
this remand, contact U.S. Army and Joint 
Services Records Research Center (or other 
appropriate source) to attempt to verify 
through unit records the stressor event of 
being involved in plane crash/parachute 
failure event.  

2.  The AOJ should determine if the 
submitted lay evidence constitutes 
adequate corroboration.

3.  If any claimed stressor is verified, 
the appellant should be afforded a VA 
examination to determine whether he has 
PTSD due to a verified stressor(s).  The 
examiner should determine the nature and 
extent of any currently demonstrated 
acquired psychiatric disorders.  A 
diagnosis of PTSD under DSM IV criteria 
should be made or ruled out.  If PTSD is 
diagnosed, the examiner should identify 
the specific stressor or stressors that 
support that diagnosis.  If PTSD is not 
diagnosed, the examiner should explain why 
the diagnosis was not made.  The complete 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be clearly set forth in 
the examination report.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


